DETAILED ACTION
This Non-Final action is responsive to the application filed 10/6/2021 and IDS filed 1/5/2022.

In the application Claims 1-20 are pending. Claims 1, 11 and 16 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Acknowledgement is made to applicant’s claim for priority to parent application 15/289838 filed 10/10/2016 now U.S. 11,159,473.



Drawings
The Drawings filed on 10/6/2021 have been approved.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2022 has been entered, and considered by the examiner.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
8.	Claims 1, 11 and 16 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1, 11 and 16 respectively of 15/289838, now U.S. 11,159,473 herein ‘473. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications disclose identifying an individual in an image and generating messaging option notification for a user.
Claim 1 (see claim 1 ‘473); 
Claim 11 (see claim 11 ‘473); 
Claim 16 (see claim 16 ‘473); 
The instant applicant is different in that it claims a broader process that omits elements of the ‘473 application. It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have omitted elements resulting in broader claim scope.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salvador (U.S. Pub 2016/0050171, filed Oct. 27, 2015) in view of Shah (U.S. 10,223,578, filed Sep. 7, 2013) further in view of Milligan (U.S. Pub 2017/0180294, filed Dec. 21, 2016 with a provisional date of Dec. 21, 2015). –(note: references previously cited in the 1449 dated 1/5/22).
Regarding Independent claims 1, 11 and 16, Salvador discloses A computer-implemented method comprising: 
receiving, by a computing system, an image captured by a computing device of a user in which an individual appears (see abstract & paragraph 12, discloses determining a captured image having different people in the image); 
determining, by the computing system, an identity of the individual appearing in the image based on an image classifier and a selected relationship with the user (See abstract & Fig. 1 numeral 120 & paragraphs 13 & 17-18 & 30, discloses identifying individuals using trained facial recognition data from a database having contacts along with relationship information); and 
providing, by the computing system, the identity of the individual to the computing device, wherein a notification is provided that includes an option to send a message to the individual through an existing message thread associated with the user and the individual, the notification including a label in an image of the individual that indicates the identity of the individual (see Figs. 7-9 & paragraphs 15 & 64, discloses a notification that provides an option to determine a form of communication to notify the identified person with tags has labels in the image via email, text etc.); and Salvador teaches identifying individuals using facial recognition and tagging while contacting them based on user confirmation of a particular communication method email, text, social media etc. He further suggests use of social network services to identify the individuals in an image (see paragraph 18). Salvador is silent regarding details of image classifier for the social networking site. Shah teaches submitting images to a social networking systems as an image classifier that are processed into feature vectors to train and identify individuals within an image (see abstract & col. 4, lines 45-67). Shah fails to teach determining any existing message thread for sending captured image. Milligan discloses automatically determining actionable entity using contextual indicators such as a previous message thread and send content such as a video to that entity (see abstract & paragraph 99). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have implemented automatic identification of actionable entities based on existing message threads for sending content. One motivation is to train models using existing message threads for the purpose of automatically identifying an actionable entity which saves time for the user while improving the training accuracy of model.


Regarding Dependent claims 2, 12 and 17, Salvador is silent regarding details of image classifier for the social networking site. Shah teaches training, by the computing system, the image classifier based on training data that includes a sample set of images, wherein the image classifier is trained to predict a likelihood that an individual is present in an image (see abstract & col. 4, lines 45-67). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have implemented automatic identification of actionable entities based on existing message threads for sending content. One motivation is to train models using existing message threads for the purpose of automatically identifying an actionable entity which saves time for the user while improving the training accuracy of model.

Regarding Dependent claims 3, 13 and 18, Salvador discloses wherein the determining the identity of the individual comprises: providing, by the computing system, data associated with features of the individual appearing in the image; and receiving, by the computing system, the identity of the individual appearing in the image (paragraphs 13 & 17-18 & 30, including the explanation provided in the Independent claim).

Regarding Dependent claims 4, 14 and 19, Salvador discloses wherein the determining the identity of the individual comprises: determining, by the computing system, that the individual appearing in the image satisfies the selected relationship with the user based on a social graph maintained by the computing system (paragraphs 13 & 17-18 & 30, including the explanation provided in the Independent claim).

Regarding Dependent claims 5, 15 and 20, Salvador discloses wherein the selected relationship includes a selected degree of separation and the determining that the individual appearing in the image satisfies the selected relationship with the user includes determining a degree of separation between the individual and the user based on the social graph (paragraphs 13 & 17-18 & 30, including the explanation provided in the Independent claim).

Regarding Dependent claim 6, with dependency of claim 1, Salvador discloses wherein the individual and the user are associated with respective social profiles published through the computing system (paragraphs 13 & 17-18 & 30, including the explanation provided in the Independent claim).

Regarding Dependent claim 7, with dependency of claim 1, Salvador discloses receiving, by the computing system, information associated with an identity of the individual in response to the identity of the individual being misidentified (paragraphs 13 & 17-18 & 30, including the explanation provided in the Independent claim).

Regarding Dependent claim 8, with dependency of claim 1, Salvador discloses sending, by the computing system, the message to the individual appearing in the image based on a selection of the option to send the message (paragraphs 13 & 17-18 & 30, including the explanation provided in the Independent claim).

Regarding Dependent claim 9, with dependency of claim 1, Salvador is silent regarding details of image classifier for the social networking site. Shah teaches submitting images to a social networking systems as an image classifier that are processed into feature vectors to train and identify individuals within an image (see abstract & col. 4, lines 45-67). Shah fails to teach determining any existing message thread for sending captured image. Milligan discloses providing, by the computing system, a message from the individual to the user through the existing message thread (see abstract & paragraph 99). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have implemented automatic identification of actionable entities based on existing message threads for sending content. One motivation is to train models using existing message threads for the purpose of automatically identifying an actionable entity which saves time for the user while improving the training accuracy of model.

Regarding Dependent claim 10, with dependency of claim 1, Salvador discloses receiving, by the computing system, a set of images including the image captured by the computing device; and providing, by the computing system, a batch notification that includes an option to share the set of images with the individual (paragraphs 13 & 17-18 & 30, including the explanation provided in the Independent claim).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
9/29/2022